Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 01/08/2019, in which claims 
1-14 are considered below.

                                                    Allowable Subject Matter
Claims 1, 4, 6, 8, 9, 13 and 14 are allowable in light of the prior art of record.
                       
EXAMINER'S AMENDMENT
       	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Sang Yoon Kang (Reg. No. 75,762).
The application has been amended as follows: 
The claims:
1. 	(Currently Amended) A cubesat deployer comprising:
a container unit configured to accommodate a cubesat to protect the cubesat;
an opening/closing unit configured to open or close an outlet of the container unit, wherein the cubesat is configured to enter or exit through the outlet of the container unit; 
a spring unit configured to apply a force to the cubesat to push the cubesat to separate the 
wherein the spring unit comprises first deployer coupling parts configured to couple 
wherein the opening/closing unit comprises second deployer coupling parts configured to couple 
a fixing unit configured to fix the opening/closing unit to open 
wherein the fixing unit comprises: 
	a latching sill, which is fixed below a hinge pin of the opening/closing unit;
	a latching hook pin, which is fixed below a bottom surface of the container unit; and
	a latching hook, which is fixed by the latching hook pin, and
wherein the latching hook is configured to couple open 

Claims 2, 3, 5, 7 and 10-12 are Canceled.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642